Earthstone Energy, Inc. Receives FINRA Approval for Name Change Press Release Source: Earthstone Energy, Inc. On Thursday July 15, 2010, 11:19 am DENVER, July 15 Earthstone Energy, Inc., formerly Basic Earth Science Systems, Inc. (Earthstone, Basic or the Company) (OTC Bulletin Board:BSIC.ob), reported today that it has received formal approval from the Financial Industry Regulatory Authority (FINRA) to change its name to, and trade under the name, Earthstone Energy, Inc. As of June 1st FINRA changed their internal policy to only change trading symbols if a corporate merger occurs. As a result, Earthstone's trading symbol will continue to be BSIC. FINRA is the largest independent regulator for all securities firms doing business in the United States. Quoting their website, "FINRA is dedicated to investor protection and market integrity through effective and efficient regulation and complementary compliance and technology-based services," commented Ray Singleton, President of Earthstone. "Given that we submitted our initial application to FINRA in early March, we were infuriated to learn that their approval for our name change was not completed before their new policy took effect; certainly not an example of efficiency. To add insult to injury, numerous attempts to bring our pre-June 1st filing to the attention of staff and supervisors met with "government-employee-like" apathy and indifference.
